Citation Nr: 0800603	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  03-07 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for osteoarthritis for 
accrued benefits purposes.
 
2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to dependent's educational assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to April 
1952.  He died in September 2001.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal originally from a July 2002 rating 
determination of a regional office (RO) of the Department of 
Veterans Affairs (VA).  This case was previously before the 
Board and, in a May 2004 decision, the Board denied 
entitlement to service connection for the cause of the 
veteran's death, and entitlement to DEA benefits under 
Chapter 35.  Thereafter, the appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

While the case was pending before the Court, in June 2005, 
the appellant's attorney and a representative of the VA 
Office of General Counsel, on behalf of the Secretary, filed 
a Joint Motion for Remand.  In a June 2005 Order, the Court 
granted the motion, and remanded the matter for 
readjudication consistent with the June 2005 Joint Motion.  
In September 2005, the Board remanded the case to the RO for 
compliance with the Court order.

As part of the September 2005 remand, the RO was instructed 
to properly respond to the appellant's January 2003 notice of 
disagreement with regard to the July 2002 denial of the claim 
for service connection for accrued benefits purposes.  A 
statement of the case was issued in June 2007, and a 
substantive appeal was received in August 2007.

In August 2007, the appellant submitted additional evidence 
and waived preliminary RO review of the new evidence in 
accordance with 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  Osteoarthritis was not manifested during the veteran's 
active duty service or for many years thereafter, nor was 
osteoarthritis otherwise causally related to the veteran's 
active duty service.

2.  In February 2001, the RO received the veteran's claim for 
service connection for osteoarthritis.

3.  The veteran died in September 2001; according to the 
death certificate, the immediate cause of death was CVA 
(cerebrovascular accident).  The certificate lists diabetes, 
Parkinson's (disease), and hypertension as underlying causes 
of death.

4.  The veteran did not incur a CVA (cerebrovascular 
accident), diabetes, Parkinson's (disease), or hypertension 
during his active duty service or for many years thereafter, 
nor were any of these otherwise causally related to the 
veteran's active duty service.

5.  At the time of the veteran's death, service connection 
was not in effect for any disease or disability.

6.  The causes of the veteran's death were not manifested 
during the veteran's active duty service or for many years 
thereafter, nor were they otherwise causally related to the 
veteran's active duty service or to a service-connected 
disability.

7.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to any cause of 
the veteran's death.


CONCLUSIONS OF LAW

1.  At the time of his death, the veteran was not entitled to 
compensation benefits based on his claim of service 
connection for osteoarthritis.  38 U.S.C.A. §§ 1110, 1116, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2001).

2.  The criteria for entitlement of the appellant to accrued 
disability compensation based on the veteran's pending claim 
of service connection for osteoarthritis have not been met.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2007).

3.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2007).

4.  The criteria for entitlement to a dependent's educational 
assistance allowance have not been met.  38 U.S.C.A. § 3501 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.

With regard to the issue of entitlement to accrued benefits, 
the appellant was provided the requisite notice in a letter 
dated December 2005.  In the December 2005 letter, the 
appellant was also advised of the types of evidence VA would 
assist her in obtaining as well as her own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The Board notes that the December 2005 
letter was sent to the appellant prior to the most recent RO-
level readjudication of this issue in association with the 
issuance of the June 2007 statement of the case.  The VCAA 
notice was therefore effectively timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).

With regard to the issues of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to DEA, the appellant was provided the requisite 
notice in letters dated November 2002 and November 2003.  In 
the November 2002 and November 2003 letters, the appellant 
was also advised of the types of evidence VA would assist her 
in obtaining as well as her own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The Board notes that the November 2002 
letter was sent to the appellant prior to the readjudication 
of this issue in association with the issuance of the 
February 2003 statement of the case; both letters were issued 
prior to subsequent readjudication at the RO-level, most 
recently in connection with the issuance of a June 2007 
supplemental statement of the case.  The VCAA notice was 
therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The Board also notes that the November 2002, November 2003, 
and December 2005 letters effectively notified the appellant 
of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
advised of the need to produce evidence in support of her 
claims, that it was the appellant's responsibility to make 
sure that such evidence was received by the RO, and that the 
appellant needed to inform the RO about any medical evidence 
not yet submitted.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
furnish any pertinent evidence that the appellant may have.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been effectively met.  

Prior to the veteran's passing, the RO attempted to obtain 
his service records in connection with his claim of 
entitlement to service connection for osteoarthritis.  In 
June 2001, the RO was informed that the records were 
unavailable.  An August 2001 letter from the RO informed the 
veteran that it had attempted to obtain his service records, 
but had learned that those records were generally unavailable 
because they were destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.  See Dixon v. 
Derwinski, 3 Vet.App. 261 (1992) (holding that, where a 
veteran's service medical records have been destroyed or 
lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony, to 
support his claim).  The RO asked the veteran to assist in 
reconstructing his service data by submitting additional 
information regarding his treatment during service.  The 
August 2001 letter notified the veteran of alternative types 
of evidence to support his claims.

To the extent that the notice of alternative types of 
evidence may be deemed inadequate for any reason, the Board 
finds no prejudice in this case.  The veteran did actually 
submit witness statements and a letter contemporaneous to his 
time of service.  Additionally, a pertinent service medical 
examination associated with the veteran's separation from 
active duty service has recently been obtained through 
alternative channels.  There is no suggestion in the record 
that any additional sources of evidence have been left 
undeveloped.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim by showing the nature and etiology of 
the veteran's osteoarthritis and any claimed cause of death.  
However, there has been no notice of the types of evidence 
necessary to establish a disability rating or an effective 
date for any rating that may be granted.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with the letters in November 2002, November 2003, 
and December 2005 notifying her to submit evidence detailing 
the nature and history of the claimed pathologies.  In any 
event, as the Board finds below that service connection is 
not warranted for osteoarthritis or for any cause of the 
veteran's death, no ratings or effective dates will be 
assigned and any questions as to such assignments are 
rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, VA, and private, have been obtained.  
There is no indication of any available outstanding records, 
identified by the appellant, which have not been obtained.

As noted above, the veteran's service medical and personnel 
records appear to have been almost entirely destroyed.  In a 
case in which a claimant's service records are unavailable 
through no fault of his own, there is a heightened obligation 
for VA to assist the claimant in the development of the claim 
and to provide reasons or bases for any adverse decision 
rendered without these records.  See O'Hare v. Derwinski, 1 
Vet.App. 365 (1991); see also Moore v. Derwinski, 1 Vet.App. 
401 (1991) (holding that the heightened duty to assist a 
veteran in developing facts pertaining to his claim in a case 
in which service medical records are presumed destroyed 
includes the obligation to search for alternative medical 
records).  The unavailability of the veteran's records from 
the NPRC has been twice confirmed, in June 2001 and in 
December 2002.  In August 2001, the RO requested that the 
veteran complete NA Forms 13055 and 13075 in order to 
facilitate a search for any reconstructed service medical 
records.  The veteran's reply was received and utilized by 
the RO.  Furthermore, additional development of alternative 
means of obtaining service records has been subsequently 
accomplished in accordance with the prior Board remand of 
this case, resulting in the obtaining of a pertinent April 
1952 service medical examination report.  In light of the 
additional development discussed above, the Board is 
satisfied that all sources for further development of the 
record have been reasonably exhausted and that further 
referral of this matter to the NPRC will not result in 
additional development of the record.

The Board declines to obtain a medical nexus opinion in 
connection with this appeal because there is no evidence of 
pertinent chronic disability during the appellant's period of 
active duty service or for many years following that period 
of duty.  There is no controversy as to the fact that the 
veteran was diagnosed with osteoarthritis at the time of his 
death, but there is no evidentiary indication that any such 
disease was incurred during active duty service or for many 
years following active duty service.  See Charles v. 
Principi, 16 Vet.App. 370 (2002).  In view of the absence of 
any documented chronic disability manifesting during service, 
the negative examination performed at separation from active 
duty service in April 1952, and the absence of any 
contemporaneous suggestion of pertinent symptoms until more 
than 35 years following active duty service, any opinion 
relating the veteran's osteoarthritis, or any cause of death, 
to the veteran's service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  The duty to assist is not invoked, even under 
Charles, where 'no reasonable possibility exists that such 
assistance would aid in substantiating the claim.'  38 
U.S.C.A. § 5103A(a)(2).

No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issues on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.



Accrued Benefits

At the time of his death, the veteran had a pending claim of 
entitlement to service connection for osteoarthritis of the 
back, neck, hands, and knees.  He claimed his osteoarthritis 
was caused by a truck-train accident during his active 
military service.

The veteran's claim terminated with his death.  See Landicho 
v. Brown, 7 Vet.App. 42, 47 (1994).  However, the regulations 
set forth a procedure for a qualified survivor to carry on, 
to a limited extent, a deceased veteran's claim for VA 
benefits by submitting a timely claim for accrued benefits.  
38 U.S.C.A. § 5121.  Thus, while the claim for accrued 
benefits is separate from the claim of service connection 
filed by the veteran prior to his death, the accrued benefits 
claim is derivative of the veteran's claim and the appellant 
takes the veteran's claim as it stood on the date of his 
death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed.Cir. 
1996); Jones v. West, 146 F.3d 1296 (Fed.Cir. 1998).  The 
veteran died in September 2001, and the claim for accrued 
benefits was received in September 2001.

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits to which 
the veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of the veteran's death.  38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000.  Here, the appellant is advancing essentially the 
same claim of service connection for osteoarthritis, for 
accrued benefits purposes, which the veteran had pending at 
the time of his death.

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. 
§ 3.1000(d)(4); Hayes v. Brown, 4 Vet.App. 353 (1993).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board again notes that most of the veteran's service 
records are missing and appear to have been destroyed.  Under 
such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet.App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 
Vet.App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet.App. 215 
(2005) [the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases].

The veteran contended that he suffered from chronic 
osteoarthritis as the result of a truck-train accident during 
service in or around May of 1951.  As discussed above, the 
bulk of the veteran's service medical records appear to be 
permanently unavailable and there is no contemporaneous 
medical documentation associated with the described accident 
during service; likewise, there is no contemporaneous medical 
evidence showing the medical features or severity of any 
injuries, nor is there any medical evidence showing 
manifestation of any pertinent chronic disability during 
service.

However, the veteran submitted a copy of a May 1951 letter he 
wrote from Korea which clearly references the occurrence of a 
significant truck-train accident; the letter describes that 
the accident destroyed his truck and left the veteran with 
cuts and scratches as well as medically prescribed bed rest.  
Additionally, the veteran submitted several witness 
statements containing lay testimony to help corroborate the 
occurrence of the claimed accident in or around May 1951.  
All three of these additional statements are substantially 
identical and all three are dated February 1993.  Although 
the statements do not indicate that the accident itself was 
witnessed, the statements show that the veteran in this case 
was "visibly cut, scratched and bruised, and was confined to 
quarters for several days" following "a truck-train 
accident about the first of May, 1951."  Another statement 
was received in January 2003 in which one of the servicemen 
who signed the February 1993 statements again confirmed 
recalling that the veteran was injured under the alleged 
circumstances.  The Board accepts all of this evidence as 
tending to corroborate that the veteran was involved in the 
described truck-train accident during service.

Nevertheless, the lay observations to the effect that the 
veteran was "cut, scratched and bruised" do not competently 
demonstrate manifestation of chronic disability nor do they 
competently demonstrate that any in-service accident was the 
medical cause of a chronic disability.  Even accepting that 
the veteran was involved in a truck-train accident during 
service, entitlement to service connection for osteoarthritis 
is not shown without medical evidence that such chronic 
disability was caused during service.  In this regard, 
however, there is no contemporaneous suggestion of 
osteoarthritis in the evidence of record for many years 
following service, and there is no sufficiently probative 
competent evidence indicating that that the veteran's 
eventual diagnosis of osteoarthritis was causally related to 
the veteran's military service.

The Board observes that an April 1952 service medical 
examination report is now of record.  The report appears to 
be essentially a separation examination for the conclusion of 
the veteran's period of active duty service; as it was 
conducted prior to the formal date of the veteran's 
separation from active duty service, it is the only pertinent 
service medical evidence available.  Significantly, this 
April 1952 service medical examination report shows that the 
veteran was determined to be clinically normal in all 
pertinent respects, including clinically normal findings for 
the spine, neck, upper extremities, and lower extremities.  
No pertinent chronic disability was noted nor is there any 
suggestion that the veteran complained of symptoms suggestive 
of any pertinent chronic disability.  The April 1952 service 
medical examination report strongly suggests that trained 
medical professionals did not believe that the veteran 
suffered from osteoarthritis nor any other manifestation of 
pertinent chronic disability as of the conclusion of the 
veteran's period of active duty service, approximately one 
year following the date of the veteran's truck-train 
accident.

Post-service medical records show that the veteran reported 
chronic lower back pain during a VA medical consultation in 
February 1989; no history of pertinent pain or injury dating 
back to service was noted at that time.  A subsequent April 
1989 VA medical report shows that the veteran reported that 
his chronic lower back pain dated back 5 months, or from 
approximately November of 1988; there is again no suggestion 
in this medical report that the veteran related his pain to 
his in-service accident or described any history of pertinent 
symptoms dating back to his active duty service.  Another VA 
medical consultation report from later in April 1989 shows 
the chronic back pain was described has having onset 6 months 
earlier, but still reflects that the symptom began in late 
1988; there was no noted history of any chronic disability 
dating back to the veteran's May 1951 in-service accident.

Of great significance in this case is the VA compensation and 
pension examination report, also dated from April 1989, which 
further documents the veteran's description of his history of 
arthritis symptoms as of that time.  This examination report 
clearly shows that, with regard to the issues of arthritis, 
the veteran explained that his symptoms were "confined to 
the area between the shoulder blades and in the lower back."  
Moreover, the report shows that the veteran "states he has 
never had any history of back injury.  He states that his 
back pain has been gradually progressive over the past 
several years, and recently progressive over the past year."  
In the Board's view, this April 1989 VA examination report 
shows that the veteran did not believe that he had suffered 
any chronic back injury or experienced any chronic symptoms 
of back injury from his May 1951 in-service accident; the 
veteran clearly identifies his arthritic back symptoms as 
having emerged in the previous "several years," not as 
corresponding to any particular injury or chronic pathology 
dating back 38 years to the time of his in-service accident.  
The April 1989 VA examination report otherwise reflects that 
the veteran's arthritis symptoms, as of that time, were 
confined to his shoulder and lower back and that no 
involvement of chronic residuals of the May 1951 accident 
were suspected by the examiner or the veteran himself at that 
time.  The Board additionally notes that an x-ray report from 
April 1989, associated with the VA examination report, shows 
no clinical abnormalities in the veteran's lumbosacral spine, 
thoracic spine, or any other examined region.

Thus, the April 1989 VA examination report weighs against the 
veteran's claim.  The April 1989 VA examination report must 
be accorded substantial probative weight as it reflects the 
veteran's own characterization of his history of arthritis 
symptoms and reflects the clinical examination of the veteran 
as informed by the veteran's symptom complaints.  This April 
1989 VA examination report, together with the VA treatment 
reports dating back to February 1989, are the earliest 
contemporaneous evidence of any pertinent symptomatology 
suggesting chronic osteoarthritis in the veteran, yet these 
documents repeatedly show the veteran himself describing only 
a relatively recent onset of those symptoms, and denying any 
history of injury pertinent to the onset of the symptoms.  
There is no suggestion in these documents that either the 
veteran or trained medical professionals attributed any 
pertinent symptoms to residuals of any traumatic injury or 
any event during the veteran's service.  Thus, these medical 
records present competent medical evidence and the veteran's 
own competent report of his symptomatology; the Board accords 
them significant probative weight in showing that the 
veteran's symptoms of arthritis were not associated with any 
chronic pathology dating back to an in-service injury.

The Board notes that examination report forms completed by 
the veteran's private physician show a diagnosis of 
"osteoarthritis of the back, neck, hands, and knees" in 
November of 1989, and again in December 1993.  The Board 
notes, in passing, that there is no x-ray evidence of record 
which formally confirms these diagnoses.  Once again, the 
Board emphasizes that it accepts that the veteran was 
involved in a significant truck-train accident during service 
in 1951, and the Board accepts that the veteran was diagnosed 
with osteoarthritis later in his life.  The reason that the 
Board must find that service connection for accrued benefits 
purposes cannot be warranted is that the preponderance of the 
evidence is against finding any causal link between the in-
service accident and the osteoarthritis disability which is 
shown to have onset more than 30 years later.  The evidence 
shows that the veteran's osteoarthritis was first diagnosed 
in 1989, and first manifested in symptoms during the several 
years preceding that 1989 clinical diagnosis.  None of the 
evidence associated with this period of symptom onset and 
clinical diagnosis offers any suggestion that the 
osteoarthritis was linked to any chronic residual disability 
from the veteran's service, including the 1951 accident.

All of the evidence of record which corroborates the 
occurrence of the 1951 accident, refers to scratches, cuts, 
and bruises with no specific indication of structural joint 
damage or any residual chronic disability.  The April 1952 
examination report shows that the veteran was clinically 
healthy in all pertinent respects at that time.  There is no 
contemporaneous evidence of complaint, symptoms, treatment, 
or diagnosis of any pertinent chronic disability for more 
than 35 years following the veteran's separation from active 
duty service.  This lengthy period without contemporaneous 
evidence of symptoms or diagnosis weighs against the claim. 
See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

The earliest evidence of record suggesting a relationship 
between the veteran's osteoarthritis and his military service 
is from the time of the veteran's filing of the claim for 
service-connected disability benefits in February 2001.  In 
the February 2001 claim, the veteran asserted a causal 
relationship.  While the veteran, as a lay person, was 
competent to provide evidence regarding injury and 
symptomatology, he was not competent to provide evidence 
regarding diagnosis or etiology of a disability.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
professional can provide evidence of diagnosis or etiology of 
a disease or disorder, and in this case the preponderance of 
the competent medical evidence is against the claim.

Included amongst the evidence the veteran submitted to 
support his claim was a January 2001 letter from the 
veteran's private physician.  This letter shows that the 
veteran was diagnosed with "severe osteoarthritis of the 
neck, spine and knees."  This letter states that "In 1951, 
he was run over by a train, while driving a truck in Korea."  
Further, the letter states that "He has had problems since 
that accident, while in the service."  Finally, the January 
2001 physician's letter presents a medical opinion supporting 
the veteran's claim, indicating that "his arthritis is 
probably related to this train accident, while in Korea."  
The Board has given careful consideration to this documented 
medical opinion from a competent professional expert.

However, the Board is unable to accord substantial probative 
weight to the medical opinion presented in the January 2001 
physician's letter.  Most significantly, the Board observes 
that the January 2001 letter cites a chronicity of the 
veteran's symptoms over the nearly 50 years since the cited 
in-service accident.  Even accepting that the veteran was 
involved in a truck-train accident during service as has been 
claimed, the preponderance of the evidence of record 
contradicts a finding that the veteran experienced chronicity 
of pertinent medical symptoms from that time forward.  The 
January 2001 letter does not cite any evidence of documented 
chronicity, and appears to be relying upon the veteran's own 
report of such chronicity for the nearly 50 year period 
following the accident; there is no explanation of any 
evidence or clinical findings to demonstrate chronicity of 
symptoms over the 50 year period.  The January 2001 
physician's letter does not otherwise discuss any medical 
rationale or clinical basis for the proposed etiology of the 
veteran's osteoarthritis.

The January 2001 physician's letter is, thus, of very limited 
probative value in this case.  The Board is not bound to 
accept medical opinions that are based on history supplied by 
the veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet.App. 177 (1993); Swann v. Brown, 5 
Vet.App. 229 (1993); Reonal v. Brown, 5 Vet.App. 458, 460- 61 
(1993).  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record. See Miller v. West, 11 Vet.App. 345, 
348 (1998).  A post-service reference to injuries sustained 
in service, without a review of service medical records, is 
not competent medical evidence. See Grover v. West, 12 
Vet.App. 109, 112 (1999).   A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  See LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995). 

Briefly, the Board acknowledges two lay statements submitted 
in support of this claim in January 2003 by the veteran's 
widow and a friend of the veteran's.  These statements 
essentially express observations about the severity of the 
veteran's osteoarthritis symptoms and suggest that the 
pathology was caused by the veteran's in-service accident.  
The Board notes, in passing, that the preponderance of the 
competent medical evidence does not support these lay 
contentions.  The Board also acknowledges that the veteran's 
widow has submitted general treatises regarding, among other 
things, emerging research into possible relationships between 
arthritis and previous trauma.  However, the Board notes in 
passing that these treatise materials do not address the 
veteran's particular case.  The Board acknowledges the above-
referenced evidence submitted after the date of the veteran's 
death, but the Board notes that for the purposes of 
adjudication of an accrued benefits claim, only evidence 
which was of record at the time of the veteran's death is 
properly before the Board for consideration.

Thus, to summarize, considering the probative evidence 
properly of record at the time of the veteran's death, the 
preponderance of the evidence is against finding that any 
chronic osteoarthritis disability manifested during service 
or was otherwise caused during the veteran's service.  No 
pertinent disability is shown to have manifested during 
service and the veteran was shown to be without pertinent 
clinical abnormalities at the time of his separation from 
active duty service, one year following his in-service truck-
train accident.  The only competent medical opinion otherwise 
suggesting a link between the veteran's osteoarthritis and 
his military service, the January 2001 physician's letter, is 
not probative; it lacks a discussed medical rationale 
supported by the evidence of record.  The January 2001 letter 
also relies upon a factual predicate, chronicity of symptoms 
since 1951, which is contradicted by the earlier probative 
contemporaneous evidence of record.  There is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the claim of entitlement to service connection for 
osteoarthritis for accrued benefits purposes.

Service Connection for the Cause of Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  38 
C.F.R. § 3.312(c)(2).

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, diabetes, 
cardiovascular disease to include hypertension, brain 
hemorrhage, brain thrombosis, and organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Finally, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran died in September 2001.  The certificate of death 
shows that the veteran's death was the result of a CVA 
(cerebrovascular accident) and underlying causes of death 
were diabetes, Parkinson's (disease), and hypertension; an 
autopsy was not performed.  At the time of the veteran's 
death he was not in receipt of service connection for any 
disabilities.

In a December 2002 statement from the appellant, received in 
January 2003, she indicated that she felt the veteran's 
condition was caused by the wreck he was involved in during 
service in Korea.  She stated that he had back and leg 
problems.  A January 2003 statement from a fellow service 
comrade corroborated that the veteran was involved in the 
truck accident during service, and that he complained of 
symptoms in his leg and shoulders.  It was reported that when 
he came home he was never 100 percent healthy.  Statements 
from fellow service members of the veteran, dated in February 
1993, reported that while serving in the 1343rd Eng. Combat 
Bn., in Korea in May 1951, the veteran was injured in a 
truck-train accident.  His injuries were reported as cuts, 
scratches, and bruises, requiring confinement to quarters.  
In a January 2001 statement a private physician reported that 
the veteran had severe osteoarthritis of the neck, spine, and 
knees.  It was stated that in 1951, the veteran was run over 
by a train and that he had problems since the accident in 
service.  The physician opined that the arthritis was 
probably related to the train accident in Korea.  Finally, 
received in February 2001 was a May 1951 letter from the 
veteran to the appellant in which he describes cuts and 
scratches to his hands that he sustained in a truck accident 
in service.

With regard to the theory of entitlement contending that the 
veteran's death was causally related to his osteoarthritis, 
and that his osteoarthritis was causally related to an in-
service truck-train accident, the Board finds that the 
evidence is against a finding of service connection for the 
cause of death on this basis.  Preliminarily, the Board 
observes that although evidence shows that the veteran had 
arthritis diagnosed in multiple joints nearly 40 years 
following active duty service, and that he was involved in a 
truck-train accident during service, there are no records to 
support a finding that his osteoarthritis actually 
contributed to cause his death.  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312 (a).  As indicated previously, the 
veteran's certificate of death lists a cerebrovascular 
accident as the immediate cause of death with underlying 
contributing causes including diabetes mellitus, Parkinson's 
disease, and hypertension.  Nowhere is there clinical data 
that shows the veteran's multiple joint arthritis 
contributing substantially or materially to cause his death.  
Lay testimony regarding medical causation is insufficient 
because lay persons generally lack the expertise necessary to 
opine on matters involving medical knowledge.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).

Moreover, the Board has already considered the above-cited 
evidence carefully in adjudicating the claim for entitlement 
to service connection for osteoarthritis for accrued benefits 
purposes.  In this regard, the Board has found that the 
preponderance of the evidence is against finding that the 
veteran's osteoarthritis was caused during the veteran's 1951 
truck-train accident, or otherwise manifested or caused by 
his military service.  The Board hereby references the 
analysis in that above section of this decision in once again 
finding that the preponderance of the evidence is against 
finding that service connection is warranted for the 
veteran's osteoarthritis diagnosis.

Evidence submitted subsequent to the veteran's passing, other 
than retrieval of a portion of the veteran's service medical 
records, most significantly features general research 
treatise material and lay statements.  The treatise 
information received in January 2006 and August 2007 is 
general research material and does not offer any probative 
information pertaining to the veteran's medical history nor 
does the treatise evidence clearly attribute the veteran's 
death to any service-connected pathology.  The lay statements 
from the veteran's widow and from a fellow serviceman, 
received in January 2003, express observations about the 
severity of the veteran's osteoarthritis symptoms and suggest 
that the pathology was caused by the veteran's in-service 
accident in 1951.  

The evidence described above, and the items of correspondence 
submitted with the treatise evidence, invites the Board to 
adopt an interpretation of the medical evidence that causally 
attributes the veteran's osteoarthritis to his service, and 
causally attributes the veteran's death to his 
osteoarthritis; a January 2006 letter from the appellant's 
attorney suggests that the veteran's osteoarthritis was 
caused during service, and plausibly may have caused 
secondary depression which, in turn, plausibly may have 
caused the veteran's terminal decline in health.  However, 
the competent medical evidence of record does not support any 
of these conclusions and provides no basis for such 
conclusions without resort to pure speculation.  The Board 
notes, however, that service connection may not be based on a 
resort to speculation or mere possibility.  See 38 C.F.R. 
§ 3.102.  While the Board understands the contentions 
advanced in this case, the Board may not engage in its own 
medical analysis and, thus, may not reach the specific 
medical conclusions suggested by the submitted lay analysis 
or the submitted general medical literature.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  Lay testimony is competent 
to provide evidence regarding symptomatology, but is not 
competent to provide evidence regarding diagnosis or 
etiology; the Board must rely upon the conclusions of medical 
experts regarding diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The preponderance of the 
probative competent medical evidence shows that the veteran's 
death was not caused by osteoarthritis, and that 
osteoarthritis was not causally linked to the veteran's 
service.

The Board now turns its attention to a broader consideration 
of the claim of entitlement to service connection for the 
cause of the veteran's death.

The veteran's service medical records are almost entirely 
unavailable, having been destroyed by fire in 1973 at the 
NPRC.  An April 1952 service medical examination report was 
obtained through alternative channels and added to the 
record.  Significantly, the April 1952 service medical 
examination report shows that the veteran was clinically 
evaluated as normal in all pertinent respects, except for a 
note of "Varicocele" involving the veteran's genito-urinary 
system.  This report shows that there was no suggestion of 
symptoms or diagnosis of any other pathology, including any 
disorders listed on the veteran's death certificate, at the 
conclusion of the veteran's period of active duty service.

Attempts to obtain additional supporting service records have 
proven futile.  A search for Surgeon General reports was 
negative.  VA has made attempts to obtain service records of 
the veteran, and has provided the appellant with written 
notice of the fact.  Under these circumstances, case law does 
not lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 
Vet.App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet.App. 215 
(2005) [the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases].

With respect to the post-service evidence, the post-service 
medical data begins with records dating from 1989.  VA 
clinical records from early to mid 1989 show that the veteran 
received treatment for several physical problems.  In April 
1989, a VA medical examination was performed.  It was 
reported that the veteran had diabetes mellitus and that 
medication had been prescribed for the previous eight months.  
It was also indicated that he had had hypertension for two 
years, and that he had had upper and lower back pain that had 
progressed over the past several years.  An X-ray of the 
lumbosacral and thoracic spine revealed no abnormalities.  
The diagnoses included:  Diabetes mellitus, currently treated 
with oral hypoglycemics; peripheral neuropathy, secondary to 
diabetes mellitus; hypertension, currently controlled; low 
back pain.

Private aid and attendance examinations in November 1989 and 
December 1993, reported that the veteran had diabetes 
mellitus, essential hypertension, and osteoarthritis of the 
back, neck, hands, and knees.  Parkinson's disease and 
chronic obstructive pulmonary disease (COPD) were reported in 
February 1999 and November 2000 aid and attendance 
examination reports.

The available medical reports through 2001 show treatment for 
diabetes mellitus, hypertension, Parkinson's disease, and a 
cerebrovascular accident; all of these pathologies are first 
shown several decades after the veteran's period of active 
duty service.  Such a lengthy period without contemporaneous 
evidence of pertinent symptoms or diagnosis weighs against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 
2000).  The Board is aware of VA's heightened duty to assist 
and to provide reasons for its findings and conclusions when 
records are unavailable.  See Hayre v. West, 188 F.3d 1327 
(Fed.Cir. 1999).  As previously indicated, though, VA has 
informed the appellant of the necessary information to 
support her claim.  Here, there is a dearth of post-service 
medical data for nearly 40 years after the veteran's period 
of active duty service.

It is important to note that the benefit of the doubt 
standard requires that after consideration of all the 
evidence and material of record, where there is an 
approximate balance of the positive and negative evidence, 
reasonable doubt is resolved in the appellant's favor.  In 
other words, only an approximate balance of the positive and 
negative evidence is required for an appellant to prevail.  
See Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case 
the weight of the evidence is against the appellant's claim; 
there is no approximate balance of the evidence.  Service 
connection for the cause of the veteran's death is not 
warranted.

Dependent's Educational Assistance

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service-connected disability, or have 
been evaluated as permanently and totally disabled due to 
service- connected disability for a period of 10 years prior 
to his death. 38 U.S.C.A. § 3501.

The veteran's death was not caused by a service-connected 
disability.  In addition, the veteran did not have a 
permanent and total service-connected disability while he was 
alive and he did not die while under permanent and total 
disability.  In order for the appellant to be eligible for 
educational assistance under the provisions of Chapter 35, 
the veteran must have died of a service-connected disability, 
or been evaluated as permanently and totally disabled for a 
period of 10 years prior to his death.  See 38 U.S.C.A. 
§ 3501(a)(1); 38 C.F.R. § 21.3021(a).  The appellant does not 
meet the basic requirements for educational assistance under 
the provisions of Chapter 35.


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


